Citation Nr: 1453333	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for supraventricular tachycardia with arrhythmia prior to January 26, 2011 and from April 1, 2011, to include the question of entitlement to an effective date earlier than January 26, 2011 for a temporary total rating. 

2.  Entitlement to a higher initial rating in for sinusitis, evaluated as 10 percent disabling from August 15, 2008 and 30 percent disabling from September 24, 2014.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to May 2003 and from April 2006 to August 2007, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Milwaukee, Wisconsin.  

In the December 2009 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for sinusitis, effective August 15, 2008.  In a February 2012 rating decision, the RO granted an initial 10 percent rating for sinusitis.  In an October 2014 rating decision, the RO granted a 30 percent rating, effective September 24, 2014.  Despite the grants of these higher ratings, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In June 2012 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Milwaukee RO; a transcript of the hearing is of record.  






In May 2014, the Board remanded the claims for higher initial ratings for supraventricular tachycardia with arrhythmia and sinusitis for further development.  

Regarding characterization of the claim for a higher initial rating for supraventricular tachycardia with arrhythmia, the Veteran appealed the September 2009 rating decision which granted service connection and assigned an initial 10 percent rating for this disability, effective August 15, 2008.  During the pendency of the appeal, he filed a claim for a temporary total rating for this disability, related to a procedure in June 2009, which was denied in an August 2010 rating decision.  In January 2011, the Veteran filed another claim for a temporary total rating related to a procedure performed that month.  In an April 2011 rating decision, the RO granted a temporary total rating, effective January 26, 2011.  A 10 percent rating was assigned from April 1, 2011.  In correspondence received later in April 2011, the Veteran expressed disagreement with the effective date assigned for the temporary total rating, asserting that he should be awarded a temporary total rating for the entire three month period he was away from work, reporting that he had presented to the emergency room for his service-connected heart condition in December 2011.  The issue of entitlement to an earlier effective date for the award of a temporary total rating was addressed in the February 2012 statement of the case (SOC).  Accordingly, the Board has characterized this issue on appeal as reflected on the title page.  

The Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective February 19, 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records and the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his supraventricular tachycardia with arrhythmia and/or sinusitis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) any outstanding pertinent records from the Milwaukee VA Medical Center (VAMC), to include the report of a January 20, 2011 ECG (as referenced in records from the Social Security Administration (SSA)) and all records dated since January 2012; and

(2) records from the Madison VAMC, dated since April 2014.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. Associate with the claims file/e-folder the Veteran's VA vocational rehabilitation folder.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record, including a VA admission report showing that the Veteran was admitted for supraventricular tachycardia on January 25, 2011, and a VA cardiology electrophysiology procedure report showing that the Veteran underwent underwent electrophysiologic study, catheter mapping, and ablation on that date.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 






Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



